               Case 2:19-cr-00035-RAJ Document 343 Filed 06/15/21 Page 1 of 1




 1                                                     HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8
     UNITED STATES OF AMERICA,                   ) No. 2:19-cr-00035-RAJ
 9                                               )
                                  Plaintiff,     )
10                                               )
                 v.                              ) ORDER GRANTING
11                                               ) MOTION TO SEAL
     RHETT IRONS,                                )
12                                               )
                                  Defendant.     )
13                                               )
14          THIS MATTER has come before the undersigned on Defendant Rhett Irons’

15   motion to file his sixth motion to extend the self-surrender date under seal. The Court

16   has considered the motion and records in this case and finds there are compelling

17   reasons to file the document under seal.

18          IT IS ORDERED that the Motion to Seal (Dkt. # 341) is GRANTED.

19   Defendant’s sixth motion to extend the self-surrender date shall remain filed under seal.

20          DATED this 15th day of June, 2021.

21
22
                                                      A
                                                      The Honorable Richard A. Jones
23                                                    United States District Judge
24
25
26

                                                                FEDERAL PUBLIC DEFENDER
       ORDER TO SEAL DOCUMENT                                      1601 Fifth Avenue, Suite 700
       (USA v. Irons / 2:19-cr-00035-RAJ) - 1                        Seattle, Washington 98101
                                                                                (206) 553-1100
